FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 1 of NYSCEF:
                                                                               9       02/05/2021




                                             1 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 2 of NYSCEF:
                                                                               9       02/05/2021




                                             2 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 3 of NYSCEF:
                                                                               9       02/05/2021




                                             3 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 4 of NYSCEF:
                                                                               9       02/05/2021




                                             4 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 5 of NYSCEF:
                                                                               9       02/05/2021




                                             5 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 6 of NYSCEF:
                                                                               9       02/05/2021




                                             6 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 7 of NYSCEF:
                                                                               9       02/05/2021




                                             7 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 8 of NYSCEF:
                                                                               9       02/05/2021




                                             8 of 9
FILED: OSWEGO COUNTY CLERK 02/05/2021 04:18 PM                            INDEX NO. EFC-2020-1376
                 Case 1:20-cv-12080-MLW Document 33-1 Filed 02/09/21 RECEIVED
NYSCEF DOC. NO. 230                                                  Page 9 of NYSCEF:
                                                                               9       02/05/2021




                                             9 of 9
